Case 7:13-cv-08196-VB Document 271 Filed 04/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT psctnouconnm eng nesters
SOUTHERN DISTRICT OF NEW YORK | Us BC SDN Y l
1 OICUMEN t if
MCERONICALLY FILED

 

PHILIP CALDAROLA, WAYNE NORRIS,

JAMES JAMESON, ELMER ORTIZ,

AMAURY BONILLA, ERCREY GRANGIER,

KEVIN WILLIAMS, BRANDON HOLMES,

ROLANDO CORONADO, PAUL ‘

THOMPSON, and LAMONTE JOHNSON, ‘ ORDER
Plaintiffs, .

 

 

13 CV 8196 (VB)
Vv.

PHILIP D. HEATH; NOEL F. MORRIS; and
CANDICE P. SUMPTER,

Defendants.
Xx

 

By Order dated December 28, 2020, the Court tentatively scheduled the trial of this case
for July 19, 2021. (Doc, #241).

Having reviewed the parties’ proposed amended joint pretrial order, it is clear to the
Court that there are a number of logistical issues that need to be discussed well in advance of
trial. Accordingly, the Court will conduct a telephone conference on May 6, 2021, at 2:30 p.m.
All counsel are required to attend and shall be prepared to discuss the following matters:

1. Transportation of DOCCS inmates to the courthouse, During the current public health
emergency, what are the pertinent DOCCS protocols for transporting inmates from their
respective facilities to the courthouse? How many inmates can be transported to the courthouse
on any given day? Will the inmates have to be quarantined after returning from the courthouse
each day, or will they be brought back to court each day thereafter until the trial is complete?
When will proposed writs of habeas corpus ad testificandum be presented for the Court’s

review?

 
Case 7:13-cv-08196-VB Document 271 Filed 04/27/21 Page 2 of 2

2. Inmate witnesses. In addition to the three plaintiffs who are currently DOCCS
inmates (Johnson, Norris, Thompson), are there any other inmates who are expected to be
witnesses at the trial?

3. Remote testimony. Which witnesses will be testifying remotely, and what
arrangements have been made in that regard?

4, Limitation on the number of trial participants, There will be a strict limit on the
number of parties and attorneys in the courtroom at one time. If necessary, the Court will
arrange for an overflow courtroom so that additional trial participants can watch a live video
feed,

At the time of the scheduled conference, all counsel shall attend by calling the following
number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: April 27, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
